Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on September 25, 2019 for patent application 16/581,878.

Status of Claims
2.	Claims 1-6 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahorack et al. (U.S. Publication Number: 2004/0039468).
As to independent claim 1, Zahorack discloses a production module for the execution of at least one production function upon or for a product, wherein the production function is configured for interaction with a further production function of a further production module in a production operation, and the production module is executable as a self-similar fractal module by means of the following units (e.g., hierarchical object model includes data and at least one function of an external application 
a) An execution unit for the autonomous execution of the at least one production function (e.g., executes production operations) (see Paragraph [0048]); 
b) A processor unit for the delivery of the following services (e.g., Adapter provides a base of services) (see Paragraph [0067]): 
b1) A production service for accessing the at least one production function (e.g., functions required by a production management system are provided by Industrial Framework Components) (see Paragraph [0045]); 
b2) A self-description service for the delivery and communication of self-descriptive information incorporating properties of the production function for the further production module, and for the reception of further self-descriptive information incorporating properties of the further production function (e.g., Tags are "simple data objects", the properties of which can be exchanged between Server and Client; properties can be dynamic value, state, timestamp or static short name, path, dimension, comment, upper and lower threshold) (see Paragraph [0160]); 
b3) A coupling service for the determination of a cooperation zone, by the constitution of cooperative information, wherein the production function and the further production function, specifically sequentially or simultaneously, can be executed upon or for the product (e.g., hierarchical object model includes data and at least one function of an external application coupled to the Industrial Framework; the function and data, and thus, objects in an object oriented domain are accessed from another application coupled to the Industrial Framework) (see Abstract and Paragraph [0046]); and 
b4) An automation service for the determination of cooperation parameters in the cooperation zone for the execution of the production function upon or for the product, in accordance with a production requirement (e.g., template parameter is an Adapter class) (see Paragraph [0156]); and 

As to dependent claim 2, Zahorack teaches the production module as claimed in claim 1, wherein the execution unit) for the execution of the production function is constituted by means of mechanical components, electrical components, control components, sensor components or software components (e.g., well-integrated components that are designed to integrate the systems within each factory standardize production across the whole enterprise and align manufacturing processes with supply chain activity) (see Paragraph [0044]). 
As to dependent claim 3, Zahorack teaches the production module as claimed in claim 1, wherein the self-descriptive information can be embodied and implemented in accordance with a standard OPC UA (Unified Architecture) of the OPC Foundation (e.g., OPC-Style data access) (see Paragraph [0051]). 
As to dependent claim 4, Zahorack teaches the production module as claimed in claim 1, wherein the coupling service is further configured for the execution of the following steps for the determination of the cooperation zone: Detection of a topology of the further production module in a combination of further production modules as an adjoining and/or superordinate further production module; Detection of the further production function, which is available and achievable from a position of the production module in the combination of further production modules; Communication of self-descriptive information to the combination of further production modules; Arrangement of a procedure whereby the production function and the further production function can be executed upon or for the product, specifically sequentially or simultaneously (e.g., hierarchical object model includes data and at least one function of an external application coupled to the Industrial Framework; the function and data, and thus, objects in an object oriented domain are accessed from another application coupled to the Industrial Framework) (see Abstract). 
As to dependent claim 5, Zahorack teaches the production module as claimed in claim 4, wherein, in the step for the arrangement of the cooperation zone, at least one of the following approaches is specified: Provision of an indication of a locational region in which the production function and the further production function are available for execution upon or for the product; Provision of a method and operating parameters of the production function and the further production function for a handover of the product from the production function to the further production function; Provision of a method and operating parameters of the production function and the further production function for a common procedure with respect to the product or with respect to resources for the execution of the production function and of the further production function (e.g., work area is provided where the starter files and files from other applications are accessible and modifiable to create new files specific to a particular application) (see Paragraph [0022]). 
As to dependent claim 6, Zahorack teaches the production module as claimed in claim 1, wherein the automation service is further configured, in the event of a change with respect to the production module or with respect to the further production module, to initiate the coupling service and the establishment of the cooperative parameters for the cooperation zone (e.g., hierarchical object model includes data and at least one function of an external application coupled to the Industrial Framework; the function and data, and thus, objects in an object oriented domain are accessed from another application coupled to the Industrial Framework) (see Abstract and Paragraph [0046]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117